Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the continuing-in-part application filed on December 10, 2019.
Claims 1-13 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 10, 2019 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent case 15/435490.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2 and 3 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the written description fails to reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time of filing.
Regarding Claims 2 and 3, these claims recite a “detecting device” mounted on an object that could be a scale, a thickness measuring device, or both, such as on a shoe.  Yet Applicant has not disclosed any working examples of a “detecting device” mounted on a shoe that could measure the weight of the shoe or measure the thickness of the object, e.g., the thickness of a midsole.  Thus, Applicant has failed to disclose any species to support the genus that is claimed, or, alternatively, Applicant’s specification fails to disclose the algorithm that is used by the detecting device to determine the weight of the product or the thickness of the product.  According to MPEP § 2161.01(I), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  In the instant application, Applicant has failed to disclose 
As the MPEP states, “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) ... for lack of written description must be made.”  See MPEP § 2161.01(I).  Thus, because Applicant’s specification does not provide a disclosure of the algorithm in sufficient detail that programs the detection device to perform the selected function, Claims 2 and 3 are rejected under § 112(a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-13 rejected under 35 U.S.C. § 103 as being unpatentable over Purks et al. (US 2014/0062703, hereinafter “Purks”) in view of Smith Jr. et al. (US 2012/0209783, hereinafter “Smith”).

Claim 1.  Purks teaches: A method for facilitating recycling, said method comprising:
A) producing an object that corresponds to a brand, that stores identification information associated with the object, and that is mounted with a detecting device including a detector, a microcontroller, and a first wireless transmitter (see, e.g., Figure 2 teaching a shoe 102 that is mounted with detecting device 104 that includes a microcontroller circuit and a transmitter circuit 104a that transmits data wirelessly; see ;
B) by the detector, periodically detecting a condition of the object, and generating detected object condition data that indicates the condition of the object (see ¶s 70-73 and Figure 19A and ¶s 139-140 teaching the measurement circuit 104 measuring, i.e., detecting, various conditions of the shoe; see further ¶s 148-151);
C) by the microcontroller, receiving the detected object condition data from the detector, and generating condition information for the object based on the detected object condition data (see ¶s 70-73 and Figure 19A and ¶s 139-140 teaching the measurement circuit 104 measuring, i.e., detecting, various conditions of the shoe that is, as taught in ¶ 74, is translated into transmittable data; see further ¶s 148-152);
D) by the microcontroller, generating object information that includes the identification information and the condition information, and sending the object information to the first wireless transmitter (see ¶s 74 and 152 teaching the measurement circuit 104 sending data to the transmitter circuit 104a);
E) by the first wireless transmitter, sending out the object information wirelessly (see ¶s 74 and 152 teaching the first wireless transmitter sending the object information wirelessly to alert circuit 106a);
F) by a terminal device that is placed in a dealer shop related to the brand, upon receipt of the object information sent by the first wireless transmitter, transmitting the object information to a server that is communicatively coupled to the terminal device through a communication network and that stores device information corresponding to a mobile device and the object (see Figures 2 and 33 teaching that the first wireless transmitter 104a sends the data to alert circuit 106, which is a mobile device, who then sends it computer network node 3280, which as taught in ¶ 209 can be a “server operated by equipment manufacturer (e.g., Garmin, Nike, Sony, Polar, etc.) or other entity, etc.”); 
G) by the server, determining whether the object has worn out based on the object information (see Figures 1 and 32 teaching indicator 50 of remaining shoe life based on information determined by the server; see further ¶s 67, 81, 196, 204, and 208); and 
H) by the server, upon determining that the object has worn out, sending a worn-out message to the mobile device that corresponds to the device information for notifying a user of the mobile device that the object has worn out to motivate the user of the mobile device to recycle the object (see Figures 1 and 32 teaching indicator 50 of remaining shoe life based on information determined by the server; see further ¶s 67, 81, 196, 204, and 208 teaching shoe life indication 50 or displaying a warning or providing an audible warning; see further Figure 31 feature 3104 teaching generating a notification to a person regarding the remaining cushioning life).
Examiner notes that the language of by a terminal device that is placed in a dealer shop related to the brand, i.e., the location of the terminal device being in a dealer shop, is not something that is warranted patentable weight.  This is because the location of a terminal device does not materially affect the performance of the method step in any tangible way.  Thus, this location serves as, essentially, non-functional descriptive material regarding the terminal device and what it is doing.  Nevertheless, for the purpose of compact prosecution, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing a terminal device at a dealer location (as disclosed by Smith) to the known method and system of tracking the usage of a product (as disclosed by Purks).  One of ordinary skill in the art would have been motivated to apply the known technique of placing a terminal device at a dealer location because it would allow the user to track the product and be associated with the product from the moment of purchase (see Smith ¶ 52).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing a terminal device at a dealer location (as disclosed by Smith) to the known method and system of tracking the usage of a product (as disclosed by Purks), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded See also MPEP § 2143(I)(D).

Claim 2.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, 
wherein the detector is one of a weighing scale and a thickness measurement device (see, e.g., ¶s 75 and 80 teaching measuring the amount of cushion, i.e., the thickness, of the midsole of the shoe); 
wherein, when the detector is a weighing scale, the detected object condition data is related to a weight of the object (see, e.g., ¶s 72-74 teaching measuring force of impact on the shoe, which is “related to” the weight of the foot and the overall person wearing the shoe; see further ¶ 84 noting that “the measured impact level will vary with weight of the runner,” thereby teaching that weight and impact are related); and 
wherein, when the detector is a thickness measurement device, the detected object condition data is related to a thickness of a specific part of the object (see, e.g., ¶s 75 and 80 teaching measuring the amount of cushion, i.e., the thickness, of the midsole of the shoe). 

Claim 3.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 2, 
wherein the detector is a weighing scale (see, e.g., ¶s 72-74 teaching measuring force of impact on the shoe, which is “related to” the weight of the foot and the overall person wearing the shoe; see further ¶ 84 noting that “the measured impact level will vary with weight of the runner,” thereby teaching that weight and impact are related), the object is a shoe (see at least Figure 2 feature 102), and step C) includes:
determining, based on the detected object condition data, whether the weight of the object falls within a predefined weight range (see, e.g., ¶s 108, 123, and 172 teaching whether the force of impact, which is related to weight, falls within a particular range); and
upon determining that the weight of the object falls within the predefined weight range, generating the condition information (see, e.g., ¶s 108, 123, and 172 teaching whether the force of impact, which is related to weight, falls within a particular range).

Claim 4.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, wherein, in step C), the condition information is related to a level of wear of the object, and is generated based on the detected object condition data and factory inspection data that is related to a condition of the object when the object underwent inspection before output from a factory (see, e.g., ¶s 70-73 and Figure 19A and ¶s 139-140 teaching the measurement circuit 104 measuring, i.e., detecting, various conditions of the shoe and Figures 1 and 32 teaching indicator 50 of remaining shoe life based on information 

Claim 6.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, 
wherein the object produced in step A) is further mounted with a second wireless transmitter having an effective signal transmission distance shorter than that of the first wireless transmitter (Examiner notes that the shoe’s measurement circuit 104 and transmitter circuit 104a can transmit, e.g., via NFC or WIFI or Bluetooth to the alert circuit 106, which is less than the effective signal transmission distance of the wired/wireless communication interface 3220 on the alert circuit 106, which can include cellular or radio or wired as taught in Figure 33 and ¶ 209); and 
wherein step D) further includes sending the object information to the second wireless transmitter (see ¶s 74 and 152 teaching the measurement circuit 104 sending data to the transmitter circuit 104a); 
said method further comprising: 
by the second wireless transmitter, sending out the object information wirelessly (see Figure 33 and ¶ 209 teaching measurement circuit 104 sending the signal wirelessly); and 
J) by the mobile device, upon receipt of the object information sent by the second wireless transmitter, displaying the object information (see Figure 33 and ¶ 209 teaching receiving the information sent by the wireless transmitter 104/104a and displaying the object information in, e.g., Figures 1 and 32).

Claim 7.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 6, wherein the first wireless transmitter is a radio frequency identification (RFID) tag, and the second wireless transmitter is a near-field communication (NFC) tag (see, e.g., ¶ 209 teaching that the first wireless transmitter 106 can utilize radio frequency transmission and that the second wireless transmitter, i.e., measurement circuit 104, can use near field communication).

Claim 8.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, 
wherein the object produced in step A) is further mounted with a second wireless transmitter having an effective signal transmission distance shorter than that of the first wireless transmitter (Examiner notes that the shoe’s measurement circuit 104 and transmitter circuit 104a can transmit, e.g., via NFC or WIFI or Bluetooth to the alert circuit 106, which is less than the effective signal transmission distance of the wired/wireless communication interface 3220 on the alert circuit 106, which can include cellular or radio or wired as taught in Figure 33 and ¶ 209); 
and wherein step D) further includes sending the object information to the second wireless transmitter (see ¶s 74 and 152 teaching the measurement circuit 104 sending data to the transmitter circuit 104a); 
said method further comprising: 
by the second wireless transmitter, sending out the object information wirelessly (see Figure 33 and ¶ 209 teaching measurement circuit 104 sending the signal wirelessly);
J) by the terminal device, upon receipt of the object information sent by the second wireless transmitter, transmitting the object information to the server (see Figure 33 and ¶ 209 teaching receiving the information sent by the wireless transmitter 104/104a and, e.g., sending it to server 3280);
Smith further teaches: 
K) by the server, identifying the object based on the identification information included in the object information (see, e.g., at least ¶ 53 teaching identifying the product based on the scanned information; see also ¶s 58, 70, and Figure 4F feature 334 disclosing the same); and
L) by the server, transmitting to the terminal device an identification result that corresponds to the object for recycling of the object (see, e.g., ¶ 53 teaching scanning the product to identify it at a recycling center to help segregate and properly sort the object; alternatively, see Figure 6 feature 322 and ¶ 51 teaching transmitting information for display corresponding to the recycled object).

Claim 10.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, further comprising: by one of the terminal device and a terminal device that is placed in another dealer shop related to the brand and that is communicatively coupled to the server through the communication network, generating the device information and transmitting the device information to the server for storage therein (see, e.g., Figure 33 and ¶ 209 teaching sending data from the sensor 104 of shoe 102 to alert circuit 106, which in turn transmits the data through a communication network 3280 to computer node 3260 for storage; see also ¶ 210 noting that alert circuit, which receives device information, can transmit it to its own local memory 3210). 

Claim 11.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks further teaches The method of Claim 1, further comprising: by an electronic commerce platform that is communicatively coupled to the server through the communication network, generating the device information and transmitting the device information to the server for storage therein (see, e.g., Figure 33 and ¶ 209 teaching sending data from the sensor 104 of shoe 102 to alert circuit 106, which in turn transmits the data through a communication network 3280 to computer node 3260 for storage; see also ¶ 210 noting that alert circuit, which receives device information, can transmit it to its own local memory 3210).

Claim 12
wherein the identification information includes category information and model information corresponding to the object, and the server includes consumer registration information corresponding to the identification information (see, e.g., Figure 6 teaching identification information for the product in feature 322 including a product type, i.e., category information, manufacturing line, brand, i.e., model information as well as consumer registration information, i.e., customer information as shown in feature 326; see also ¶ 51 teaching substantially the same);
said method further comprising: upon the server successfully identifying the object based on the identification information included in the object information, the server generating reward information corresponding to the category information and the model information, and recording the reward information in the consumer registration information (see, e.g., Figure 6 feature 326 and ¶ 52 teaching displaying the total number of reward points provided to the registered consumer).

Claim 13.  The combination of Purks and Smith teaches the limitations of Claim 8.  Smith further teaches The method of Claim 8, wherein: 
the object produced in step A) further includes a barcode containing the identification information (see, e.g., Figure 5A and ¶ 49 teaching the product includes a barcode for tracking); 
the terminal device further includes a barcode scanner (see, e.g., ¶ 60 teaching a barcode scanner at any of the terminal devices throughout the lifecycle of the product; see also ¶ 98); and 
said method further comprises:
by the terminal device, receiving the identification information through the barcode scanner scanning the barcode, and transmitting the identification information to the server through the communication network (see, e.g., at least ¶ 50 teaching the scanning of the product’s barcode throughout its lifecycle; see also ¶s 47-48 teaching that the data about the product is stored in a server 14); 
by the server, identifying the object based on the identification information received from the terminal device (see, e.g., at least ¶ 53 teaching identifying the product based on the scanned information; see also ¶s 58, 70, and Figure 4F feature 334 disclosing the same); and 
by the server, transmitting to the terminal device an identification result that corresponds to the object for recycling of the object (see, e.g., ¶ 53 teaching scanning the product to identify it at a recycling center to help segregate and properly sort the object; alternatively, see Figure 6 feature 322 and ¶ 51 teaching transmitting information for display corresponding to the recycled object). 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Purks in view of Smith and further in view of Solomon (US 2011/0153614).

Claim 5.  The combination of Purks and Smith teaches the limitations of Claim 1.  That combination fails to teach: The method of Claim 1, further comprising:
by the server, upon determining that the object has not worn out, determining whether the object has expired based on the identification information; and
J) by the server, upon determining that the object has expired, sending an expiration message which indicates that the object has expired to the mobile device based on the device information.
Nevertheless, Purks does teach that avid runners replace running shoes every six months, which is a form of an expiration not related specifically to wearing out.  Furthermore, Solomon teaches determining whether the object has expired based on identification information and, upon determining that the object has expired, sending an expiration message that indicates that the object has expired to the mobile device based on the device information.  Specifically, Solomon teaches that food items such as can, jars, and boxes can have RFID tags that encode expiration dates (see, e.g., at least ¶ 226) and that the expiration date can be used to “alert the user of pending perishable goods based on … expiration date” (see ¶ 223 teaching sending the alert to a universal remote 228 that doubles as a cellular telephone).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of alerting the user of an expiration date (as disclosed by Solomon) into the method of tracking wear on a shoe (as disclosed by Purks and Smith).  One of ordinary skill in the art would have been motivated to incorporate the feature of alerting the user of an expiration date because perishable goods may no longer be worth keeping or using (see Solomon ¶ 223).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of alerting the user of an expiration date (as disclosed by See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of alerting the user of an expiration date into the method of tracking wear on a shoe).  See also MPEP § 2143(I)(A).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Purks in view of Smith and further in view of Kreiner et al. (US 2004/0129781, hereinafter Kreiner).

Claim 9.  The combination of Purks and Smith teaches the limitations of Claim 1.  Purks and Smith fail to expressly teach The method of Claim 8, wherein the first wireless transmitter is an active radio frequency identification (RFID) tag, and the second wireless transmitter is a passive RFID tag, though Purks does teach that the first wireless transmitter, which is alert circuit 106 (see rejection of Claim 8 above), can communicate through radio (see ¶ 209).  Examiner further notes that utilizing both active and passive RFID tags is taught in the prior art.  Kreiner, for example, teaches such a feature (see ¶s 13 and 33 teaching different types of RFID tags including passive and active tags).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using both passive and active RFID tags (as disclosed by Kreiner) into the method of tracking wear on a shoe (as disclosed by Purks and Smith), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using both passive and active RFID tags as data transmitters in the method of tracking wear on a shoe and notifying the user of the level of wear).  See also MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627